Citation Nr: 1215422	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  10-37 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right hip disability.

4. Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 2002 to October 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.    

In August 2011 the RO issued a statement of the case (SOC) in the matter of service connection for a low back disability.  The Veteran has not perfected an appeal in the matter and it is not before the Board.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).   

The Veteran alleges that he has a right knee disability as a result of twisting his knee during a Rifle Run while deployed to Iraq in 2006.  He also alleges that he has left knee and bilateral hip disabilities that are secondary to a right knee disability.  While his service treatment records (STRs) do not document the right knee injury, he has submitted a buddy statement (from a fellow Marine) corroborating his account of the right knee injury (i.e. that the Veteran caught his foot on the side of a rock and appeared to have injured his knee during a 2006 Rifle Run).  The Board finds no reason to question these accounts and the evidence reasonably establishes that the Veteran did twist his knee in service (establishing an in-service injury).  What is needed at this point to substantiate the claims of service connection (whether on direct or secondary bases) is competent evidence of current disabilities for which service connection is sought.

On June 2010 VA examination (and in July 2010 addendum) the examiner noted that there were no pathologic diagnoses for right and left knee or right and left hip disabilities (i.e. X-rays were negative) and that despite the Veteran's subjective and objective complaints of pain there was no physical or radiographic evidence to support such complaints.  

In August 2010 the Veteran presented to a private provider reporting that he had experienced right knee pain since an injury in service; the provider noted that the Veteran lacked terminal extension in the knee and recommended an MRI for what was "almost certainly" a lateral meniscal tear of his knee.  On follow-up that same month the provider noted that the Veteran's MRI "read out as normal" and that "[h]e has basically some sort of iliotibial band syndrome from a twisting injury suffered while on active duty in the military."  In a September 2010 letter the provider opined that he was currently treating the Veteran for iliotibial (IT) band syndrome, a chronic condition that caused him hip and knee pain, and that as likely as not it was related to the twisting injury the Veteran reported in the military.  This opinion is inadequate for rating purposes as it is unsupported and unexplained.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Likewise, the August 2010 diagnosis is phrased in terms that are less than definitive and it is not supported by contemporaneous clinical findings. 

In June 2011 the claims folder was returned to the June 2010 VA examiner for an addendum opinion.  After review of the additional clinical evidence, the examiner noted that the MRI did not show evidence of clinically significant pathology and that his opinion was unchanged (based on physical findings on his June 2010 examination), but that even if the Veteran had current right IT band syndrome there was no evidence of such on separation for active duty and a bilateral knee condition was less likely than not related to "active duty status."  The opinion based on the assumption is inadequate as it is unaccompanied by sufficient explanation of rationale.  

The diagnosis of right IT band syndrome by the private provider in August 2010 is less than definitive and without citation to supporting factual data.  The June 2011 addendum by the VA examiner suggests that the lack of pathologic findings on MRI places the diagnosis of right IT band syndrome into question; however, there has been no subsequent examination that rules out (or confirms) such diagnosis.  The Veteran's VA outpatient treatment records discuss knee pain (without identifying a diagnosis).  

Consequently, there remains a medical question that must be resolved for a proper adjudication of the service connection for right knee disability claim.  Further medical guidance in the matter is needed. 

Furthermore, updated records of any additional treatment the Veteran has received from P.J.C., M.D. and any updated VA treatment records (which are constructively of record) may contain evidence pertinent to the matters on appeal, and must be secured. 

As the matters of secondary service connection for left knee, right hip, and left hip disabilities are inextricably intertwined with the claim of service connection for a right knee disability, appellate review of those matters must be deferred pending resolution of the right knee claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  


The case is REMANDED for the following:

1. The RO should secure for the record copies of complete updated clinical records of all VA treatment the Veteran has received for his knees and hips since August 2010.  

The RO should also ask the Veteran to identify all providers of any private evaluation and/or treatment (records of which are not already associated with the claims file) he received for his knees and hips, and to submit the releases necessary for VA to secure records of such private evaluations/treatment.  Of particular interest are records of any follow-up treatment (after August 2010) by Dr. P.J.C..  If the Veteran has not any additional evaluations/treatment, he should so indicate. 

The RO must secure for association with the claims file the complete clinical records (those not already associated with the claims file) from all sources identified.

2. After any outstanding records are secured, the RO should arrange for an orthopedic examination of the Veteran by a provider other than the June 2010 VA examiner (with some expertise in sports medicine, and if a provider with such expertise is unavailable, an appropriate orthopedic examiner) to determine the nature and likely etiology of any knee and/or hip disabilities.   

The examiner must review the Veteran's claims file (to include this remand) in conjunction with the examination.  Following examination of the Veteran and review of his pertinent medical history the examiner should provide an opinion that responds to the following: 

a. Please identify (by medical diagnosis) each knee and hip disability found.

b. As to each knee and hip disability entity diagnosed, please indicate whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active service (to include the right knee twist injury in 2006).

For the purpose of this examination/opinion the examiner should accept as credible the Veteran's account that he twisted his right knee during a 2006 run.

c. If a right knee disability is diagnosed, and the examiner opines that such is related to the Veteran's right knee injury in service, the examiner should further offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that any left knee, right hip, and/or left hip disabilities diagnosed were caused or aggravated by the right knee disability.

If the opinion is that any left knee, right hip, or left hip disability was not caused but was aggravated by the right knee disability, the examiner should offer a further opinion as to the degree of disability that is due to such aggravation, i.e., opine regarding the baseline level of disability prior to the aggravation and the level of disability existing after the aggravation occurred.

d. If a right hip or knee disability is not diagnosed, the examiner should reconcile such finding with Dr. P.J.C.'s August 2010 diagnosis of right IT band syndrome.

The examiner is asked to explain the reasoning for all opinions in detail (to include an explanation of what findings establish a diagnosis of IT band syndrome), with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate.  

3. The RO should then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

